Appellant failed to allege cause for the delay or undue

                prejudice in his petition. Therefore, the district court did not err in

                denying the petition as procedurally barred, and we

                             ORDER the judgment of the district court AFFIRMED. 2




                                                   Pickering
                                                     fas
                                                            Piaeu
                                                                    7          ,   J.




                                                   Saitta


                cc:   Hon. Michelle Leavitt, District Judge
                      Robert Earl Stewart
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2 To the extent that appellant was appealing from the denial of his
                Rule 60(b) motion, the denial of such a motion is not an appealable
                decision in a criminal case. Castillo v. State, 106 Nev. 349, 352, 792 P.2d
                1133, 1135 (1990).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A